United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                      December 15, 2005
                                     FOR THE FIFTH CIRCUIT
                                                                                   Charles R. Fulbruge III
                                                                                           Clerk


                                           No. 05-30386
                                         Summary Calendar


ETHELENE HUNT

               Plaintiff-Appellant

v.

JO ANNE B BARNHART, COMMISSIONER OF SOCIAL SECURITY

               Defendant-Appellee


                           Appeal from the United States District Court
                              for the Western District of Louisiana
                                    USDC No. 1:03-CV-2346


Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

       Ethelene Hunt (Hunt) applied to the Social Security Administration for disability insurance

benefits under sections 216(i) and 223 of Title II of the Social Security Act. Her application was

denied. Hunt then requested and received a hearing before an Administrative Law Judge (ALJ). The

ALJ determined that Hunt was not disabled within the meaning of the Social Security Act at any time




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                                  1
before December 31, 2001, the date her disability insured status1 expired. Hunt appealed the ALJ’s

decision to the Social Security Administration Appeals Council. The Appeals Council denied Hunt’s

request for benefits and held that the ALJ’s decision was the final decision of the Commissioner of

Social Security (Commissioner).

       Hunt filed suit in district court seeking review of the final administrative decision denying her

disability claim. Hunt also filed a motion to remand the case to the ALJ, arguing that her medical

condition had worsened since the hearing and new medical evidence should be considered by the ALJ.

A federal magistrate judge recommended that (1) Hunt’s appeal be denied and dismissed with

prejudice and (2) Hunt’s motion to remand be denied. The dist rict judge adopted the magistrate

judge’s recommendation. Hunt appeals the district court’s judgment affirming the Commissioner’s

decision to deny her application for disability benefits and motion to remand.

       We review the Commissioner’s decision to deny benefits to determine whether that decision

is supported by substantial evidence and whether the proper legal standards are applied.2 “A finding

of no substantial evidence is appropriate only if no credible evidentiary choices or medical findings

support the decision.”3 This court must affirm the Commissioner’s determination unless this court

finds that 1) the ALJ applied an incorrect legal standard, or 2) that the ALJ’s determination is not



       1
         Title II of the Social Securit y Act provides disability insurance for individuals whose
employment is interrupted or prematurely terminated by incapacitating illness or injury. Claimants
hold insured status over that period in which they accrued 20 quarters of social security coverage,
as defined in 42 U.S.C. § 413, out of the last 40 quarters. 42 U.S.C. § 423(c)(1). Hunt meets the
disability insurance benefits requirements and is insured for disability benefits through December 31,
2001.
       2
        Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001).
       3
        Id.

                                                  2
supported by substantial evidence.4 Hunt only asserts that the decision is not supported by substantial

evidence. We affirm the ALJ’s decision denying Hunt’s claim for disability insurance benefits for the

following reasons:

       1.      There is substantial evidence supporting the ALJ’s conclusion that Hunt was not

               disabled due to depression (under Listing 12.04 of 20 C.F.R. Pt. 404, Subpart P,

               App. 1) on or before December 31, 2001, t he date her disability insured status

               expired. Hunt’s claim of depression was not supported by any specialized mental

               health care diagnosis or treatment.        Additionally, Dr. William Bergmann, a

               psychologist, expressly stated in a July 2001 residual functional capacity assessment

               that Hunt’s mental status would not prevent her from successfully adapting to work.3

       2.      There is substantial evidence supporting the ALJ’s determination that Hunt was not

               disabled due to a combination of impairments. The ALJ properly considered the

               disabling effect of each of Hunt’s alleged impairments as well as the combined effect

               of such impairments in making the non-disability determination. Dr. Robert Po, a

               physician who conducted an orthopaedic examination of Hunt in February 2001,

               concluded that she was able to: 1) occasionally lift twenty-five pounds and frequently

               carry and lift ten pounds; 2) sit two hours continuously up to six hours in a workday;

               and 3) stand and walk fifteen minutes continuously up to four hours in a workday.

               A vocational expert testified that despite Hunt’s impairments, she was capable of

               making a successful adjustment to work that exists in significant numbers in the

       4
        Id.
       3
        See 20 C.F.R. § 404.1520 (g)(1) (“If you can make an adjustment to other work, we will find
you not disabled.”).

                                                  3
               national economy.4

       3.      There is substantial evidence supporting the ALJ’s conclusion that Hunt could

               perform light and sedentary level jobs. “Light work involves lifting no more than 20

               pounds at a time with frequent lifting or carrying of objects weighing up to 10

               pounds.”5 “Sedentary work involves lifting no more than 10 pounds at a time and

               occasionally lifting or carrying articles like docket files, ledgers, small tools . . . . Jobs

               are sedentary if walking and standing are required occasionally and other sedentary

               criteria are met.”6 The ALJ concluded that Hunt was capable of performing light and

               sedentary work, consisting of lifting and carrying twenty pounds occasionally and ten

               pounds frequently, standing and walking fifteen minutes at a time up to four hours in

               a workday, and sitting for six hours in a workday. The ALJ’s conclusion was in

               accord with Dr. Robert Po’s opinion that Hunt was capable of doing such work.

       We also affirm the district court’s denial of Hunt’s motion to remand. “[T]o justify a remand

[based on new evidence], the evidence must be (1) new, (2) material, and (3) good cause must be

shown for the failure to incorporate the evidence into the record in a prior proceeding.”7 “It

is‘implicit in the materiality requirement’ that ‘the new evidence relate to the time period for which

benefits were denied, and that it not concern evidence o f a later-acquired disability or of the




       4
        See Id.
       5
        20 C.F.R. § 416.967(b).
       6
        Id. § 416.967(a).
       7
        Bradley v. Bowen, 809 F.2d 1054, 1058 (5th Cir. 1987).

                                                    4
subsequent deterioration of the previously non-disabling condition.’”8 Hunt’s disability insured status

expired on December 31, 2001. Consequently, to prove that she is entitled to disability benefits, Hunt

must prove that she was disabled on or before December 31, 2001.9 The medical reports that Hunt

seeks to have the ALJ review on remand, however, relate to Hunt’s condition after December 31,

2001. Because the evidence does not pertain to the time period for which benefits were denied, the

evidence fails to meet the materiality requirement for remand. Therefore, the district court did not

err in denying Hunt’s motion to remand.

AFFIRMED




       8
       Haywood v. Sullivan, 888 F.2d 1463, 1471 (5th Cir. 1989) (quoting Johnson v. Heckler, 767
F.2d 180, 183 (5th Cir. 1985) (quoting Szubak v. Secretary of Health and Human Serv., 745 F.2d
F.2d 831, 833 (3rd Cir. 1984))).
       9
         See Anthony v. Sullivan, 954 F.2d 289, 295 (5th Cir. 1992) (“[T]o prove that she is entitled
to disability benefits, Anthony must not only prove that she is disabled, but that she became disabled
prior to the expiration of her insured status.”).

                                                  5